DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on February 24, 2021.
Claims 1, 7-8, and 14 have been amended.
Claims 1 and 8 are independent. As a result claims 1-14 are pending in this office action.


Response to Arguments
Applicant's argument filed February 24, 2021 regarding the rejection of claims 1-14 under 35 U.S.C 101, has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 1-14, the applicants submit that the steps are being performed are directed to statutory subject matter with significantly more.
The argument of claims 1-14 have been fully considered and is persuasive. 
Therefore, the 35 U.S.C. 101 rejection of claims 1-14 has been withdrawn. 


Applicant's arguments filed February 24, 2021 regarding the rejection of claims 1 and 8 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1 and 8 Asenjo does not teach or suggest the following limitation, receiving one or more data definition inputs, the data definition inputs defining the set of time-varying data to be migrated and a data structure of a target container of the target database as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 4-6, Fig. 15, para [0048], Asenjo teaches "one or more data streaming components 204 can be configured to manage migration of data from industrial facilities to the cloud platform. In one or more embodiments, the system can facilitate migration of data from industrial data sources on the plant floor using produce clients and consume clients, which yield torrential data streams from the plant floor to a data lake on the cloud platform. The manifest component 206 can be configured to create, update, and manage customer-specific manifests on the cloud platform. The manifests define and implement customer-specific processing of the data streams in terms of one or more defined processing rules. The rules definition component 208 can be configured to process user input that defines the one or more rules (e.g., rules 220) and store these rules in a rules library for invocation by the customer-specific manifests”, para [0056-0058], Asenjo teaches “The streamed data can include, for example, time-series data generated by sensors on the plant floor (e.g., temperature sensors, flow meters, pressure sensors, level sensors, proximity switches, etc.); alarm data generated by an industrial controller, a motor drive, a safety controller, a quality check system, etc.; or other types of data.”, “on-premise data collection is enabled by a collection of services that function to process and send collected industrial data to the cloud-based data pipeline. Data concentrator 628 and cloud agent device 640 respectively implement two main functions associated with data collection--data concentration using a historian 638 and associated data storage 636 (e.g., an SQL server or other type of storage), and cloud data enablement using cloud agent services executed by cloud agent device 640. Plant data 610 from one or more industrial devices is collected by data concentrator 628 at the plant facility. In an example scenario, plant data 610 may comprise stamping press time-series sensor data, made up of thousands of data points updated at a rate of less than a second. Plant data 610 can also comprise alarm data generated by one or more industrial devices in response to detected alarm events. Collection services component 602 of cloud agent device 640 implements collection services that collect device data, either from data concentrator's associated data storage (e.g., via an SQL query) or directly from the devices themselves via a common industrial protocol (CIP) link or other suitable communication protocol. For example, to obtain data from data concentrator 628, collection services component 602 may periodically run a data extraction query (e.g., an SQL query) to extract data from data storage 636 associated with data concentrator 628”. Therefore, rules definition component receiving user input that defines torrential data (time-varying data) to be migrated from data storage (target container) of data concentrator at plant facility (target database) to a data lake residing on a cloud platform.

Applicant argues, regarding claims 1 and 8 Asenjo does not teach or suggest the following limitation, at an initial time, determining an initial snapshot of the defined set of time-varying data in the source database from the one or more data definition inputs and the source database as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to b), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 5, Fig. 8, para [0054], Asenjo teaches "The pipeline and analytics system 202 can migrate data from various industrial sites as distinct data and apply customer-specific rules to each data stream for various purposes prior to storage on the cloud platform”, para [0071], Asenjo teaches “Each raw-level alarm can contain information that assist in identifying the locale of origin, alarm description, and time stamp representing the time that the alarm was generated. To create an alarm batch, each raw-level alarm is harmonized according to the schema shown in FIG. 8. To create an alarm batch, the harmonization component can harmonize each raw-level alarm by adding fields for the Time Zone, Technology, Status, Mode, and Filter Key to each alarm record. The Time Zone field identifies a time zone of origin for the alarm.”. Therefore, determining an instance of time-series data at an initial time stamp in in which an alarm was generated (initial snapshot of defined set of time-varying data) in torrential data stream in data sources based on defined customer-specific rules, generating harmonization.

Applicant argues, regarding claims 1 and 8 Asenjo does not teach or suggest the following limitation, at one or more subsequent times after the initial time, identifying, using at least one group, one or more subsequent sets of time-varying data in the source database that have been updated in the source database between the initial time and the subsequent time from the data definition outputs and the time-varying data in the source database as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to c), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 8-10A, para [0071], Asenjo teaches "Each raw-level alarm can contain information that assist in identifying the locale of origin, alarm description, and time stamp representing the time that the alarm was generated. To create an alarm batch, each raw-level alarm is harmonized according to the schema shown in FIG. 8. To create an alarm batch, the harmonization component can harmonize each raw-level alarm by adding fields for the Time Zone, Technology, Status, Mode, and Filter Key to each alarm record. The Time Zone field identifies a time zone of origin for the alarm. The Technology field identifies a particular technology to which the alarm relates, which can be used by the brokering services to identify a suitable set of technical experts for addressing the alarm event identified by the alarm. The Status field can identify a current processing status of the alarm--e.g., In Process, Waiting, Served, Escalated, or Completed. The Mode field indicates a mode of the alarm record--e.g., Filtered, Correlated, Base, Managed, or Master.”, para [0074-0075], Asenjo teaches “data ingestion services 902 (e.g., implemented by cloud agent devices) collect time-series sensor data and/or alarm data from industrial devices at a plant facility and stream the collected data to the data lake on the cloud platform as torrential data. In the case of alarm data, the data is received at the cloud platform as raw alarm data, which is then harmonized as described above by harmonization processes 904 (in some configuration, the cloud-based system may include alarm handler services that perform some initial alarm processing or handling on the raw alarm data prior to harmonization). The harmonized alarm data can be processed by alarm handling services 908, and/or filtered and processed by filtering/rule services 910 (e.g., implemented by analytics component 212). The filtered and processed alarms can then be indexed in cloud storage 922 on the data lake by indexing services 912. The rules applied by the filtering/rule services 910 can be stored in data storage 914, segregated according to data stream. That is, each data stream corresponds to a particular industrial enterprise, industrial facility, and/or industrial system or process, and a set of rules are defined for each data stream and stored in data storage 914. In this way, customer-specific analytics are performed on each data stream, where the analytics rules applied to each stream are partly a function of where the data originates. Rules services 916 (e.g., implemented by the rules definition component 208) allow users to define and store rules to be applied to the data streams via rule definition interface displays rendered by the user interface 918 associated with the cloud system”. Therefore, at subsequent time stamps using Time Zone, Technology, Status, or Mode to identify harmonized time-series and alarm data (subsequent sets of time-varying data in source database)  that have been updated according to harmonization processes and filtering/rule services.

Applicant argues, regarding claims 1 and 8 Asenjo does not teach or suggest the following limitation, determining one or more subsequent snapshots from the one or more subsequent sets of time-varying data in the source database as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to d), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 8-10A, para [0071], Asenjo teaches "Each raw-level alarm can contain information that assist in identifying the locale of origin, alarm description, and time stamp representing the time that the alarm was generated. To create an alarm batch, each raw-level alarm is harmonized according to the schema shown in FIG. 8. To create an alarm batch, the harmonization component can harmonize each raw-level alarm by adding fields for the Time Zone, Technology, Status, Mode, and Filter Key to each alarm record.”, para [0073-0074], Asenjo teaches “the alarm filtering, harmonization, and other rule-based analytics are carried on respective data streams as the customer-specific data is being migrated to the data lake from the various industrial facilities and industrial enterprises. FIG. 9 is a diagram that provides another view of the data streaming and analytics system. As described above, data ingestion services 902 (e.g., implemented by cloud agent devices) collect time-series sensor data and/or alarm data from industrial devices at a plant facility and stream the collected data to the data lake on the cloud platform as torrential data. In the case of alarm data, the data is received at the cloud platform as raw alarm data, which is then harmonized as described above by harmonization processes 904 (in some configuration, the cloud-based system may include alarm handler services that perform some initial alarm processing or handling on the raw alarm data prior to harmonization). The harmonized alarm data can be processed by alarm handling services 908, and/or filtered and processed by filtering/rule services 910 (e.g., implemented by analytics component 212). The filtered and processed alarms can then be indexed in cloud storage 922 on the data lake by indexing services 912.”. Therefore, determining an instance of time-series data at a subsequent time stamp in in which an alarm was generated (subsequent snapshots) from time-series and alarm data from respective data streams that can be indexed in the cloud storage on the data lake.  




Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al. (US 2018/0006913) (hereinafter Asenjo) in view of Bhargava et al. (US 2015/0143064) (hereinafter Bhargava).

Regarding claim 1, Asenjo teaches a method comprising receiving one or more data definition inputs, the data definition inputs defining the set of time-varying data to be migrated and a data structure of a target container of the target database (see Figs.4-6, Fig. 15, para [0048], para [0056-0058], discloses rules definition component receiving user input that defines torrential data (time-varying data) to be migrated from data storage (target container) of data concentrator at plant facility (target database) to a data lake residing on a cloud platform); at an initial time, determining an initial snapshot of the defined set of time-varying data in the source database from the one or more data definition inputs and the source database (see Fig.5, Fig. 8, para [0054], para [0071], discloses determining an instance of time-series data at an initial time stamp in in which an alarm was generated (initial snapshot of defined set of time-varying data) in torrential data stream in data sources based on defined customer-specific rules, generating harmonization); generating one or more data definition outputs from the one or more data definition inputs and the initial snapshot (see Figs. 8-9, para [0071,0074], discloses generating harmonization (data definition outputs) from data inputs and initial time stamps for generation of  time-series sensor data and alarm data); at one or more subsequent times after the initial time, identifying, using at least one group, one or more subsequent sets of time-varying data in the source database that have been updated in the source database between the initial time and the subsequent time from the data definition outputs and the time-varying data in the source database (see Figs. 8-10A, para [0071],para [0074-0075], discloses at subsequent time stamps using Time Zone, Technology, Status, or Mode to identify harmonized time-series and alarm data (subsequent sets of time-varying data in source database)  that have been updated according to harmonization processes and filtering/rule services); determining one or more subsequent snapshots from the one or more subsequent sets of time-varying data in the source database (see Figs. 8-9, para [0070-0071], para [0073-0074], discloses determining an instance of time-series data at a subsequent time stamp in in which an alarm was generated (subsequent snapshots)  from  time-series and alarm data from respective data streams that can be indexed in the cloud storage on the data lake).  
Asenjo does not explicitly teach initiating the copying of the initial snapshot to the target database based on at least the data structure of the target container; and initiating the copying of the one or more subsequent snapshots to the target database.
Bhargava teaches initiating the copying of the initial snapshot to the target database based on at least the data structure of the target container (see para [0080-0081], para [0090], discloses creating an initial copy of a snapshot from primary storage to secondary storage (target database)); and initiating the copying of the one or more subsequent snapshots to the target database (see Fig. 3, para [0090], para [0100], copying subsequent snapshots to secondary storage). 
Asenjo/Bhargava are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Asenjo to copy initial snapshot to target database from disclosure of Bhargava. The motivation to combine these arts is disclosed by Bhargava as “provide a unified Data Management Virtualization Engine that manages the data protection lifecycle, moving data across the various storage repositories, with improved storage capacity and network bandwidth” (para [0084]) and copy initial snapshot to target database is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Asenjo teaches a method comprising a computer system communicatively coupled to the source database and the target database (see Figs. 3-4, para [0051], discloses source databases coupled to cloud-based expert database (target database)); a computer program, executable on the computer system, the program adapted to receive one or more data definition inputs and perform the following (see Fig. 5, para [0048], discloses rules definition component receiving user input defining rules): receive one or more data definition inputs, the data definition inputs defining the set of time-varying data to be migrated and a data structure of a target container of the target database (see Figs.4-6, Fig. 15, para [0048], para [0056-0058], discloses rules definition component receiving user input that defines torrential data (time-varying data) to be migrated from data storage (target container) of data concentrator at plant facility (target database) to a data lake residing on a cloud platform); at an initial time, determine an initial snapshot of the defined set of time-varying data in the source database from the one or more data definition inputs and the source database (see Fig.5, Fig. 8, para [0054], para [0071], discloses determining an instance of time-series data at an initial time stamp in in which an alarm was generated (initial snapshot of defined set of time-varying data) in torrential data stream in data sources based on defined customer-specific rules, generating harmonization); generate, one or more data definition outputs from the one or more data definition inputs and the initial snapshot (see Figs. 8-9, para [0071,0074], discloses generating harmonization (data definition outputs) from data inputs and initial time stamps for generation of  time-series sensor data and alarm data); at one or more subsequent times after the initial time, using at least one group, identify one or more subsequent sets of time-varying data in the source database that have been updated in the source database between the initial time and the subsequent time from the data definition outputs and the time-varying data in the source database (see Figs. 8-10A, para [0071],para [0074-0075], discloses at subsequent time stamps using Time Zone, Technology, Status, or Mode to identify harmonized time-series and alarm data (subsequent sets of time-varying data in source database)  that have been updated according to harmonization processes and filtering/rule services); determine one or more subsequent snapshots from the one or more subsequent sets of time-varying data in the source database (see Figs. 8-9, para [0070-0071], para [0073-0074], discloses determining an instance of time-series data at a subsequent time stamp in in which an alarm was generated (subsequent snapshots)  from  time-series and alarm data from respective data streams that can be indexed in the cloud storage on the data lake).  
Asenjo does not explicitly teach initiating the copying of the initial snapshot to the target database based on at least the data structure of the target container; and initiating the copying of the one or more subsequent snapshots to the target database.
Bhargava teaches initiate the copying of the initial snapshot to the target database based on at least the data structure of the target container (see para [0080-0081], para [0090], discloses creating an initial copy of a snapshot from primary storage to secondary storage (target database)); and initiate the copying, of the one or more subsequent snapshots to the target database (see Fig. 3, para [0090], para [0100], copying subsequent snapshots to secondary storage). 
Asenjo/Bhargava are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Asenjo to copy initial snapshot to target database from disclosure of Bhargava. The motivation to combine these arts is disclosed by Bhargava as “provide a unified Data Management Virtualization Engine that manages the data protection lifecycle, moving data across the various storage repositories, with improved storage capacity and network bandwidth” (para [0084]) and copy initial snapshot to target database is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 9, Asenjo/Bhargava teach a method of claim 1 and a system of claim 8.
Asenjo further teaches at a validation time, determining a result based on whether a portion of the data in the target database is equivalent to a corresponding portion of the time-varying data in the source database; providing an output of the result (see Fig. 3, Fig. 10b, para [0051-0052], para [0071], para [0083], discloses a mode field (validation time) determining a global alarm resource matching an alarm event at a customer site that is identified based on analysis of harmonized alarm batches and providing results based on matching of the global resource with respective alarm event in alarm broker process).

Regarding claims 5 and 12, Asenjo/Bhargava teach a method of claim 1 and a system of claim 8.
Asenjo further teaches wherein initiating the copying of the initial snapshot comprises: creating one or more temporary data structures in the target database based on the one or more data definition outputs (see Figs. 5-6, Fig. 20, para [0055-0056],  para [0058], discloses creating data queues in cloud based big data storage based on harmonized data items); initiating the copying of the initial snapshot into the one or more temporary data structures in the target database (see Fig. 6, Fig. 9, para [0056-0058], discloses collecting time-series and alarm data into cloud agent); and merging the one or more temporary data structures in the target database with existing data structures in the target database (see para [0045], para [0048], discloses migrating and aggregating data from industrial facilities with cloud platform data).

Regarding claims 6 and 13, Asenjo/Bhargava teach a method of claim 1 and a system of claim 8.
Asenjo further teaches wherein initiating the copying of the subsequent snapshots comprises: creating one or more temporary data structures in the target database based on the one or more data definition outputs (see Figs. 5-6, Fig. 20, para [0055-0056],  para [0058], discloses creating data queues in cloud based big data storage based on harmonized data items); initiating the copying of the initial snapshot into the temporary data structures in the target database (see Fig. 6, Fig. 9, para [0056-0058], discloses collecting time-series and alarm data into cloud agent); and merging the temporary data structures in the target database with the existing data structures in the target database (see para [0045], para [0048], discloses migrating and aggregating data from industrial facilities with cloud platform data).

Regarding claims 7 and 14, Asenjo/Bhargava teach a method of claim 1 and a system of claim 8.
Asenjo further teaches wherein the data definition inputs further define the at least one group as at least one grouping criteria defining one or more groups of data items in the source database and the target database and at least one validation field (see Figs. 8-9, Fig. 10B, para [0071], para [0074-0075], discloses indexing raw data items and harmonized data items and indicating a mode of an alarm record); and wherein identifying the one or more sets of subsequent data comprises: executing a validation operation across each group of data in the source databases and the target database defined by the grouping criteria to determine a source database result and a target database result for each group of data (see  Fig. 1, Fig. 9,  para [0041], para [0045], para [0071],discloses automated decision making based on user-defined input for source and target databases including indicating mode and facilitating data migration); and adding a group of data items in the source database to the one or more sets of subsequent data if the source database result does not match the target database result (see Fig. 1, Fig. 4,  para [0039], para [0045], discloses respective industrial facilities migrating their respective automation data to cloud for aggregation and reporting).

Claims 3, 4, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al. (US 2018/0006913) (hereinafter Asenjo) in view of Bhargava et al. (US 2015/0143064) (hereinafter Bhargava) as applied to claims 1 and 8, and in further view of Vaghani et al. (US 2010/0186014) (hereinafter Vaghani).
Regarding claims 3 and 10, Asenjo/Bhargava teach a method of claim 1 and a system of claim 8.
Asenjo does not explicitly teach initiating the copying of the initial snapshot comprises: instructing a data mover to perform an operation to copy the initial snapshot to the target database; and receiving a notification that the operation is complete from the data mover.
Bhargava teaches initiating the copying of the initial snapshot comprises: instructing a data mover to perform an operation to copy the initial snapshot to the target database (see Fig. 5, para [0136], para [0149], discloses data mover performing snapshot moving operation to target storage).
 Asenjo/Bhargava do not explicitly teach receiving a notification that the operation is complete from the data mover.
Vaghani teaches receiving a notification that the operation is complete from the data mover (see para [0052], discloses receiving in move status report notification from data mover that operation is complete). 
Asenjo/Bhargava/Vaghani are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Asenjo/Bhargava to receive complete notification from data mover from disclosure of Vaghani. The motivation to combine these arts is disclosed by Vaghani as “Data mover 121 and 233 may be used to improve the data throughput of the zero and clone primitives” (para [0043]) and copy initial snapshot to target database is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 4 and 11, Asenjo/Bhargava teach a method of claim 1 and a system of claim 8.
Asenjo/Bhargava do not explicitly teach wherein at least one of the subsequent times occurs after the receipt of the notification that the operation is complete.
Vaghani teaches wherein at least one of the subsequent times occurs after the receipt of the notification that the operation is complete (see Figs. 4b-c, para [0052-0053], discloses data mover updating subsequent data after notification of complete).
Asenjo/Bhargava/Vaghani are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Asenjo/Bhargava to receive complete notification from data mover from disclosure of Vaghani. The motivation to combine these arts is disclosed by Vaghani as “Data mover 121 and 233 may be used to improve the data throughput of the zero and clone primitives” (para [0043]) and copy initial snapshot to target database is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159